DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-10 are pending.

Claim Objections
Claims 1, 5, and 6 are objected to because of the following informalities: With respect to claim 1, the Examiner suggests amending the steps with (i)-(iv) or (a)-(d) notation, for clarity; additionally, “Preparing” (lines 4, 5) and “Adding” (lines 6 and 8) should not be capitalized. Lastly, the transitional phrase of claim 1 would be more concisely written as “the method comprising”, as common in U.S. practice.  Regarding claims 5 and 6, the limitations “being prepared” should likely be removed for clarity. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the preamble is directed to removing “multiple heavy metal pollutants”, while step 3 allows for the presence of “one or more heavy metal pollutants”; therefore, the overall effect of the method, whether one or multiple heavy metals are removed, is unclear. 
With respect to step 3 of claim 1, the Examiner asks Applicant to clarify whether “water body which consists of one or more heavy metal pollutants” is the intent of these limitations, as this would exclude any other components other than water and the one or more heavy metal pollutants. 
With continued reference to step 3 of claim 1, it is unclear whether “a final concentration” refers to the concentration of the divalent manganese in the water body. 
With continued reference to claim 1, the limitations “adding the ferrate stock solution prepared in step 1 to the water body in step 3” of step 4 render the claim indefinite, as it is unclear to the Examiner whether this refers to the water body before or after addition of the divalent manganese salt stock solution.
With respect to step 4 of claim 1, the limitation “allowing reaction” is unclear, as it is unclear which components are reacting and/or what the result of the reaction is supposed to be.
With continued reference to claim 1, it is unclear what is “then completed” in the last two lines of the claim; additionally, it is unclear what step the recited molar ratio of bivalent manganese to ferrate is associated with (i.e., before or after precipitation?). 
With respect to claim 9, it is unclear which steps “stirring…then stirring” refers to. 
Regarding claims 2-8 and 10, they are rejected for being dependent on a rejected base claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 2, the limitations “the ferrate is ferrate in solid form or ferrate in liquid form” either broadens (solid form) or repeats the limitations recited in line 4 and step 4 of claim 1, which requires ferrate in solution form.  Applicant may wish to amend to reflect that the stock is prepared from solid or liquid ferrate.  
Regarding claim 9, the limitation “12 r/min” falls outside the range of values recited in claim 1 for each stirring recited in step 4 of claim 1, which broadens the scope of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-10 are allowed pending resolution of the claim objections and 112(b,d) rejections set forth above, as none of the prior art teaches or suggests the method of claim 1. 
The Examiner would like to acknowledge the references cited in in the international phase of the application on the ISR and Written Opinion: 
1) CN 1502710A (machine translation provided), in which is disclosed a method of purifying a manganese sulfate solution via addition of ferrate (Abstract; Paragraph [0033]); however, there is no teaching of steps 1-3 of claim 1.  It is especially noted that modification of the method of CN (‘710) with addition of divalent manganese dioxide solution as claimed to the manganese sulfate solution of CN (‘710) would be redundant and contrary to the goal of removing manganese as taught CN (‘710); and 
2) CN 102145947A (machine translation provided), in which is disclosed a method of removing Tl+ and/or Cd2+ from water via addition of permanganate and ferrous salt to produce a composite adsorbent for removing heavy metals (Abstract; Paragraph [0012]); however, the Examiner notes that permanganate comprises Mn4+ and iron in ferrous (Fe2+) form are added to the water, which are not equivalent to the recited divalent manganese or ferrate. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        12 June 2022